REDEMPTION AGREEMENT




This REDEMPTION AGREEMENT (the “Agreement”) is made and entered into as of this
22nd day of October, 2012 (the “Effective Date”), by and among the HMBL Trust
(“HMBL); William Lavenia (“Lavenia”); and SLP-DZ-NTZ, LLC (“SLP”) (collectively
the “Shareholders”) and, FONU2 INC., a Nevada corporation (the “Company”).




RECITALS:




A.

HMBL currently is the record shareholder of 2,630,000 shares of common stock of
the Company (the “HMBL Stock”);




B.

Lavenia currently is the record shareholder of 3,082,736 shares of common stock
of the Company (the “Lavenia Stock”)




C.

SLP is currently the record shareholder of 2,630,000 shares of common stock of
the Company (the “SLP Stock”) (collectively with the HMBL Stock and the Lavenia
Stock, the “Stock”);




D.

In recent months, the Company has sought the obtain the equity or debt financing
that will be necessary to complete the development of its FONU2 product and
bring it to market, but potential investors have been deterred from investing
due to the large number of issued and outstanding shares of the Company’s common
stock.; and




E.

The Shareholders have expressed their willingness to retire the Stock in order
to increase the Company’s ability to obtain the necessary financing and will
benefit the Company’s stockholders, including Mr. Lavenia with respect to the
Lavenia Stock that is not purchased hereunder.




NOW, THEREFORE, in consideration of the foregoing statements and the mutual
promises made in this Agreement and for other valuable consideration (the
receipt and sufficiency of which are hereby acknowledged), the Shareholders and
the Company, (herein sometimes collectively called the "Parties") agree as
follows:




ARTICLE 1

REDEMPTION OF SHARES




1.01

Transfer of Shares to the Company. In consideration of One Dollar ($1.00), and
the Company’s release of all claims against the Shareholders as provided in
Paragraph 1.03 below, and other good and valuable consideration, the receipt and
sufficiency of which is hereby acknowledged, the Shareholders hereby assign,
transfer and deliver to the Company, all of the SLP Stock, all of the HMBL Stock
and 2,847,236 shares of the Lavenia Stock, for a total of Eight Million One
Hundred Two Thousand Seven hundred Thirty Six (8,102,736) shares of Company
common stock (collectively the “Redeemed Shares”).  The Redeemed Shares will be
fully-paid and non-assessable and free and clear of all liens, charges or
encumbrances except as set forth herein.

















--------------------------------------------------------------------------------



1.02

Conveyance of Title.  The conveyance of title to the Redeemed Shares will be
effected by the delivery to the Company, no later than three business days after
the date hereof, of stock powers properly endorsed by each of the Shareholders
and signature guaranteed for transfer of the Redeemed Shares to Company.




1.03

Company Release. Except for actions arising from the breach of this Agreement,
the Company for and on behalf of itself, its agents, legal representatives,
affiliates, successors, assigns, predecessors, executors, heirs, affiliate
corporations, officers, agents, directors, investors, members, shareholders,
employees and for any partnerships, corporations, sole proprietorships or
entities affiliated with, related to, owned, or controlled by them (collectively
the “Releasors”),  hereby release the Shareholders, MR Trust (“MR”) and MR BLSD,
LLC (“BLSD”) and their respective predecessors, successors, executors, heirs,
affiliate corporations, and for any partnerships, corporations, sole
proprietorships or entities affiliated with, related to, owned, or controlled by
the Shareholders, MR and BLSD (collectively the Releasees”) of and from any and
all actions, causes of action, suits, debts, sums of money, accounts, covenants,
contracts, agreements, arrangements, promises, obligations, representations,
warranties, further obligation of payments, claims, counterclaims, actions or
causes of action, indemnification, demands, damages, judgments, expenses,
liabilities, attorney’s fees and legal costs, whether based on a tort, contract
or other theory of recovery, whether in law or in any kind or character,
 whether known or unknown, whether absolute, fixed or contingent, whether in
law, in equity, that the Releasors ever had, now have or hereafter can, shall or
may have, by reason of or arising out of any matter existing as of the date
hereof, it being the clear intent of Releasors to forever discharge and  release
any and all claims and counterclaims that are brought or could have been brought
against the Releasees and that exist as of the date of this Agreement.
 Releasors shall not solicit, encourage, assist, or incite the initiation by any
other person or entity of any claims or demands against the Releasees  from the
beginning of the world to the date of this Agreement. This release constitutes
full and final release of all matters whatsoever and that such release is
intended to and does embrace not only all known and anticipated damages and
injury but also all unknown and unanticipated damages and injury that may later
develop or be discovered, including all effects and consequences thereof.




1.04

Cancellation of Redeemed Shares.  Promptly upon its receipt of executed stock
powers in accordance with Paragraph 1.02 above, the Company shall instruct its
transfer agent to cancel the Redeemed Shares on the books and records of the
Company.




ARTICLE 2

REPRESENTATIONS & WARRANTIES




2.01

Representations and Warranties of the Parties.  The Company hereby represents
and warrants to the Shareholders and each of the Shareholders hereby represents
and warrants to the Company, as of the Effective Date, that this Agreement
constitutes a validly authorized and binding obligation of such Party
enforceable in accordance with its terms, and such Party does not require the
consent of any third party to enter into this Agreement.






2.02

Representations and Warranties of the Shareholders.  Each of the Shareholders
represents and warrants to the Company that:  (i) he/it has valid title to
his/its Redeemed Shares; (ii) has full authority to transfer title thereto;
(iii) there are no liens, encumbrances or other





--------------------------------------------------------------------------------

restrictions on his/its ability to transfer full title to such Redeemed Shares;
(iv) he/it has had full opportunity to review the Company’s periodic reports and
other filings made with the Securities and Exchange Commission; and (v)  to the
extent necessary, he/it  has retained, at his/its own expense, and relied upon
appropriate professional advice regarding the investment, tax and legal merits
and consequences of this Agreement and the redemption of the Redeemed Shares
hereunder.

 ARTICLE 3

TAXES




3.01

Cooperation on Tax Matters.




(a)

The Company and the Shareholders shall furnish or cause to be furnished to each
other, upon request, in a timely manner, such information (including access to
books and records) and assistance relating to the Company as is reasonably
necessary for the filing of any tax return, for the preparation of any audit,
and for the prosecution or defense of any proceeding relating to any proposed
adjustment.




(b)

The Company and the Shareholders will cooperate with each other in the conduct
of any audit or other proceedings involving the Company for any tax purpose.  




ARTICLE 4

MISCELLANEOUS




4.01

Survival of Representations and Warranties.  The representations and warranties
obligations made herein shall survive the closing of this transaction.




4.02

Successors and Assigns.  The parties hereto may not assign, sell, delegate, or
otherwise transfer their rights and duties hereunder.  This Agreement will be
binding upon and insure to the benefit of their heirs, executors,
administrators, and successors.




4.03

Entire Agreement.  This Agreement constitutes the entire agreement among the
parties hereto with respect to the subject matter hereof and supersedes and
cancels any and all prior agreements and understandings, both written and oral,
among them relating to the subject matter hereof, except as otherwise
specifically provided herein.




4.04

Governing Law.  The rights and obligations of the parties hereunder and the
interpretation of this Agreement will be governed by the laws of the State of
Florida.




4.05

Waivers.  Waiver of the benefit of any provision hereof must be in writing to be
effective.  The waiver by any party of a breach of any provision of this
Agreement will not operate or be construed as a waiver of any other provision or
any subsequent breach of the same or different provision.  No action taken
pursuant to this Agreement, including without limitation, any investigation by
or on behalf of any party, will be deemed to constitute a waiver by the party
taking such action of compliance with any representations, warranties,
covenants, or other obligations contained herein.








--------------------------------------------------------------------------------



4.06

Confidentiality.  Except to the extent necessary to comply with applicable
securities laws, rules and regulations, including the Company’s obligation to
file with the Securities and Exchange Commission a Current Report on Form 8-K
with respect to this Agreement or to enforce a party’s rights hereunder or as
otherwise contemplated herein, the parties hereto will maintain the
confidentiality of the terms of this Agreement and the transactions contemplated
hereunder.




4.07

Enforceability.  The invalidity or unenforceability of any provision or clause
hereof, or any exhibit or agreement attached hereto, will in no way affect the
validity or enforceability of any other clause or provision hereof.




4.08

Further Assurances.  The parties hereto agree to promptly lend to the others
their full cooperation and assistance, to sign all papers and documents, and to
perform all other acts necessary to the accomplishment of the terms, conditions
and goals of this Agreement.




4.09

Attorneys’ Fees.  The prevailing party in any litigation brought to interpret or
enforce the terms and provisions of this Agreement shall be entitled to recovery
from the non-prevailing party its costs of litigation; including without
limitation, reasonable attorneys' fees.




4.10

Taxes.  The Company shall pay all sales, transfer, documentary stamp and other
similar taxes resulting from the transaction contemplated by this Agreement.




























[SIGNATURES CONTAINED ON FOLLOWING PAGE]





--------------------------------------------------------------------------------







IN WITNESS WHEREOF, the parties have executed this Agreement on the day and year
first above written.







MR TRUST

HMBL TRUST




By: /s/_________________________

By: /s/_________________________




MR BLSD, LLC

WILLIAM LAVENIA




By: /s/________________________

/s/William Lavenia_______________




Its: __________________________




SLP-DZ-NTZ, LLC

FONU2 Inc.

By: /s/________________________

By: /s/Robert B. Lees____________




Its: ________________________

Its: CFO









